DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered.
 
Status of Claims
	Claims 1, 8-9, 11, and 13-14 are amended, claims 6-7 are cancelled, and claim 15 is withdrawn as directed to a nonelected invention leaving claims 1-5 and 8-16 pending with claims 1-5, 8-14, and 16 examined below.

Information Disclosure Statement
The information disclosure statement filed November 18 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  NPL citation number 4, Ma, Synthesis Principle and Application Technology of Leather Chemicals, contains the original document, but does not include a translation or concise explanation of the relevance of the document, see MPEP § 609.04(a)(III). It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has added the limitation of the latex polymer particles being made from “(C) a hydrophilic monomer selected from the group consisting of” and goes on to define a number of acrylics and other polymers which are hydrophilic. This limitation is repeated in claim 11 as well as similar limitations in claims 8-9 and 13-14 (“methacrylic acid as the hydrophilic monomer”). It 
Applicant does not point to any specific sections of the specification for support. While paragraph [0113] recites examples of high Tg hydrophilic monomers including acrylamide, methacrylamide, monohydroxylated monomers, monoethoxylated monomers, polyhydroxylated monomers, or polyethoxylated monomers, this list is not inclusive of the specifically claimed hydrophilic monomers. While this claimed list of monomers is mentioned in paragraph [0113], they are listed as “examples of monomers that can be used in forming the polymer particles” and this list is not linked to hydrophilic monomers. Therefore it is not clear that applicant had possession of these monomers as hydrophilic monomers to be combined with hydrophobic monomers to make the overall polymer particles. Claims 2-5, 10, 12, and 16 are also rejected as they depend from claims 1 and 11 and do not solve the above issue.

Claims 1-5, 8-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 1, 10, and 11 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “About” is used in conjunction with film formation or glass transition temperature. While this use of “about” is maintained in the specification, nowhere in the specification is it outlined what sort of amount “about” entails or adds to the claimed ranges. As the modification imparted to the ranges by “about” is unclear, the scope of the claims is necessarily unclear. Claims 2-5, 8-9, 12-14, and 16 are also rejected as they depend from claims 1 and 11 and do not solve the above issue.

Claims 1 and 11 recites that “the metal build material powder is selected from the group consisting of” in line 5 of claim 1 and line 4 of claim 11. Later in the claims they further recite that the powder can be “a nickel-based alloy consisting of” and also recites that the nickel-based alloy “optionally including carbon, iron, silicon, manganese, sulfur, phosphorus, titanium, cobalt, and aluminum”. This phrasing is also used in conjunction with chromium-based alloy in lines 11-12 of claim 1 and lines 10-11 of claim 11. 
The transitional phrase “consisting of” is a closed phrase that excludes any element, step, or ingredient not specified in the claim while “including” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, see MPEP § 2111.03. By using open language in conjunction with a closed transitional phrase, it is not clear whether the overall scope of the claim limitation is intended to be closed or open. Further, as these claims appear to be creating a Markush group, the claim language must use closed transitional phrasing, see MPEP § 2117. Claims 2-5, 8-10, 12-14, and 16 are also rejected as they depend from claims 1 and 11 and do not solve the above issue.

Claims 1 and 11 recites the limitation “columbium + tantalum” in line 9 of claim 1 and line 8 of claim 11. It is not clear whether this limitation requires the presence of both elements in the nickel-based alloy, whether one or both are optional, or some other meaning. Further, consideration of the above 112(b) rejection concerning open versus closed phrasing should be considered when correcting this issue. Claims 2-5, 8-10, 12-14, and 16 are also rejected as they depend from claims 1 and 11 and do not solve the above issue. 

Claim 8 recites the limitation that the latex polymer particles “comprise a combination of 2-phenoxyethyl methacrylate, cyclohexyl methacrylate, and cyclohexyl acrylate as the hydrophobic monomer, and methacrylic acid as the hydrophilic monomer”. This recitation is claim 13. A similar recitation of the latex polymer particles “comprise a combination of styrene, methyl methacrylate, and butyl acrylate as the hydrophobic monomer, and methacrylic acid as the hydrophilic monomer” is made in claims 9 and 14. It is not clear whether this combination is of the hydrophobic and hydrophilic monomer to form the latex polymer particles, whether it is a combination to form the hydrophobic monomer, or some other meaning. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0080497 A1 of Tuffile in view of US 2001/0050031 A1 of Bredt, US 6433117 B1 of Ma, WO 2009/139393 A1 (with provided English translation) of Kakino and US 2008/0277837 A1 of Liu.
As to claims 1, 8-9, 11,  and 13-14, Tuffile discloses layer-by-layer buildup of successive metal layers (Tuffile, paragraph [0022]). Tuffile discloses that the layer-by-layer procedure is binder jetting where a liquid binder is selectively printed on a bed of powder, the binder is dried, a new layer of powder is spread over the prior layer, the binder is selectively printed on the powder and dried, preferably by heating, and this process repeats until the part is fully constructed (Tuffile, paragraph [0023]; thereby meeting the claim limitations of depositing a metal powder build material and selectively applying a binder fluid on at least a portion of the powder as well as repeating to form a three dimensional object).
Tuffile discloses the metal powders have a generally spherical shape and a particle size distribution in the range of 0.005-0.300 mm (5-300 μm), and more preferably in the range of 0.010-0.100 mm (10-100 μm), and even more preferably in the range of 0.015-0.045 mm (15-45 μm) (Tuffile, paragraph [0026], emphasis added).
See the 112(b) rejection above concerning the open/closed nature of the claims and what is meant by the use of columbium + tantalum. Tuffile discloses a process using a metal powder, but does not explicitly disclose where the metal powder consists of titanium; aluminum; nickel; cobalt; iron; gold; silver; platinum; copper; a nickel cobalt alloy; 2xxx series aluminum; 4xxx series aluminum; CoCr MP1; CoCr SP2; MaragingSteel MS1; a nickel-chromium-iron-molybdenum alloy; a nickel-based alloy consisting of chromium, molybdenum, columbium + 
Liu relates to a method of making a gas permeable mold (Liu, title) using solid free-form fabrication (Liu, paragraph [0032]). Liu teaches that 3DP is conceptually similar to inkjet printing where a binder is deposited onto the top layer of a bed of powder (Liu, paragraph [0033]). Liu teaches the binder is printed according to a two-dimensional slice of a three-dimensional mold (i.e. object) to be manufactured (Liu, paragraph [0033]) and one layer after another is printed till the entire object is formed. 
Liu teaches that the powder may comprise a metal ceramic, polymer or composite while the metal may be selected from aluminum, titanium, nickel, or iron or an alloy containing one or more of these metals and most preferably, the powder is a stainless steel powder, e.g., grade 316 or 420 (Liu, paragraph [0033]). 
As Tuffile discloses using metal powder and Tuffile and Liu both relate to similar binder jet processes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a metal powder aluminum, titanium, nickel, or iron or an alloy containing one or more of these metals such as stainless steel 316 as taught by Liu into the method disclosed by Tuffile thereby engaging in simple substitution of one known element for another to obtain predicable results as Tuffile already discloses that metal powders can be used and Liu discloses metals that work in a similar process, they would also be expected to work in Tuffile’s process in the same manner, see MPEP § 2143(I)(B). 
While Tuffile does not explicitly disclose where the applied binder fluid is heated to about 40 to about 180°C, for the purposes of applying prior art, Tuffile’s disclosure that with each layer, the binder is dried after it is printed with a heating source that heats the powder surface in the range of 30-100°C (Tuffile, paragraph [0024]) will be interpreted as meeting the claim prima facie case of obviousness would exist, see MPEP § 2144.05(I). 

Further, Tuffile does not explicitly disclose where the bound metal object is heated from about 40 to about 180°C. 
However, Tuffile discloses that when the part is completely built, the binder in the part can be optionally heated in an oven at a temperature in the range of 100-300°C for curing (Tuffile, paragraph [0024]). 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP § 2144.05(I).
Thus, there is a prima facie case that the currently claimed range for heating the part to 40 - 180°C after performing multiple layers of applying metal powder and selective binding would be obvious in light of the disclosed range in Tuffile. 

However, Tuffile does not explicitly disclose where the binder fluid comprises an aqueous liquid vehicle and latex polymer particles dispersed in the aqueous liquid vehicle.
Tuffile does disclose that the binder can be any liquid that can be selectively printed through a print head, and when dried acts to bond the powder particles such that additional layers can be subsequently built on top of the present layer, and when dried produces a bond between the particles that enables the part to be handled without damaging the part (“green bond”) (Tuffile, paragraph [0024]).
Bredt relates to a three-dimensional printing system and method where the individual cross-sectional areas can be built by using an ink-jet printhead to deliver an aqueous solvent or 
Bredt teaches a binder composition for selectively adhering particulate material to form a solid object in a three-dimensional printer, the binder including an adhesive in combination with a fluid, the adhesive comprising a nonionic polymer (Bredt, claim 27), where the nonionic polymer is elected from the group consisting of polymethacrylic acid, polymethacrylic acid sodium salt, sodium polystyrene sulfonate, and polyethyleneimine (Bredt, claim 29). Bredt teaches that the fluid includes water (Bredt paragraph [0037], emphasis added). Bredt teaches a specific binder fluid including water at 68% and sulfonated polystyrene at 25% of the fluid (Bredt, paragraph [0037], Table 1).
As Tuffile discloses using a binder one of ordinary skill would naturally look to the art to determine appropriate binders to use in the Tuffile process. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a polymer binder such a polymethacrylic acid as taught by Bredt into the binder jetting method disclosed by Tuffile thereby combining prior art elements according to known methods to yield predictable results as these are both binder jetting processes that apply to metal powders that disclose temperature based curing, see MPEP§  2141(III). 



Ma relates to aqueous ink jet inks continuing a copolymer dispersant (Ma, abstract). Ma teaches that these inks can include fine particles of metal or metal oxides (Ma, col 6, lines 35-36). Ma teaches that copolymers can be formed from a combination of a group of hydrophobic monomers and a group of hydrophilic monomers (Ma, col 3, lines 64-67). Ma teaches that the hydrophobic monomers may be selected from the group consisting of 2-phenoxyethyl methacrylate, cyclohexyl methacrylate, styrene, methyl methacrylate, n-butyl acrylate (Ma, col 3, lines 47-63). Ma teaches that the hydrophilic monomers include acrylic acid, methacrylic acid, crotonic acid, itaconic acid, itaconic acid monoester, maleic acid, maleic acid monoester, fumaric acid, fumaric acid monoester, and the like (Ma, col 3, lines 30-32). Ma teaches that various types of aqueous additives may be combined with the ink formulations of the present invention to modify properties such as polymeric binders (such as water dispersible latex emulsions) (Ma, col 7, lines 19-23). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a copolymer dispersant formed from of 2-phenoxyethyl methacrylate, cyclohexyl methacrylate, styrene, methyl methacrylate, n-butyl acrylate and methacrylic acid as taught by Ma into the binder fluid disclosed by Bredt and Tuffile, thereby combining prior art elements according to known methods to yield predictable results, as Bredt discloses a water dispersible latex emulsion and Ma teaches that this ink can be combined with such, one of ordinary skill would have a reasonable expectation of success in making the modification, see MPEP 2141(III),. 
However, neither Tuffie nor Bredt does not explicitly disclose a co-polymerizable surfactant. 

Kakino relates to a material for three-dimensional modeling which comprises a powdery material, and a binder for binding the powdery material (Kakino, abstract). Kakino teaches that the binder is not particularly limited as long as it is a compound having an ethylenically unsaturated bond and these include monofunctional acrylates and methacrylates (Kakino, pg. 4 translation, lines 150-153). Kakino teaches that the binder can include a surfactant, such as polyoxyethylene alkyl ethers, polyoxyethylene alkyl allyl ethers, acetylene glycols, polyoxyethylene / polyoxypropylene blocks (Kakino, pg. 13 of translation, lines 532-536). 
As Tuffie, Bredt and Kakino all relate to additive manufacturing using fluid to bind a powder and Bredt discloses adding flowrate enhancers to the binder (Bredt, paragraph [0076]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a surfactant such as polyoxyethylene alkyl ethers as taught by Kakino to the composition disclosed by Bredt and Tuffie, thereby combining prior art elements according to known methods to yield predictable results, as a surfactant is a material that alters the hydrodynamic properties of a fluid by reducing the surface tension of the fluid, see MPEP § 2141(III).

As to claims 2-5 and 12, Tuffile discloses sintering the produced part in a furnace with a controlled atmosphere to avoid oxidation where the atmosphere may be inert gas (e.g. argon, helium, and nitrogen), a reducing gas (e.g. hydrogen), or a mixture of inert and reducing gases (Tuffile, paragraph [0029], emphasis added).

As to claim 10, Bredt teaches a specific binder fluid including water at 68% and sulfonated polystyrene at 25% of the fluid by weight (Bredt, paragraph [0037], Table 1, 

As to claim 16, while Tuffile discloses binder jetting of metallic alloys followed by sintering and binder removal to form a metal part (Tuffile, abstract), it does not explicitly disclose where the binder fluid is selectively applied using a thermal inkjet printhead.
Kakino relates to a material for three-dimensional modeling which comprises a powdery material, and a binder for binding the powdery material (Kakino, abstract). Kakino teaches that the inkjet method used refers to on-demand inkjet method which examples thereof include piezo on-demand inkjet method, a thermal on-demand inkjet method, and electrostatic on-demand inkjet method and the like (Kakino, pg. 20 of translation, lines 803-804).
As Tuffile discloses a binder jet process but does not disclose the type of inkjet used to apply the binder fluid, one of ordinary skill would naturally look to the art to determine an appropriate printhead to use. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a thermal on-demand inkjet method as taught by Kakino to the method of binder jetting disclosed by Tuffile, thereby combining prior art elements according to known methods to yield predictable results as both references relate to binder jetting processes, the thermal inkjet method in Kakino would yield the same or similar results when used in Tuffile’s binder jet method (See MPEP 2143(I)(A)). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17-19, and 21 of copending Application No. 16/125062 in view of Tuffile and Bredt. Claims 1-14 and 16 of the current application and claims .
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive. 
With respect to the IDS, the new IDS has cured the issues of the previous IDS. However, there is a new issue with the IDS filed November 18 that should be addressed by applicant.
With respect to the 103 rejection, applicant argues that claims 1 and 11 recite that the latex polymer particles are formed of the surfactant, the hydrophobic monomer and hydrophilic monomer and none of the references teach or suggest this type of latex polymer particles (Applicant’s remarks, pg. 11, first full paragraph). 
It is noted that the Ma reference teaches the claimed hydrophobic monomer and hydrophilic monomer latex systems and therefore the rejection is maintained for the reasons noted above.
Applicant argues that Kakino does not teach or suggest that the surfactant is part of the compound having the ethylenically unsaturated bond (Applicant’s remarks, pg. 11, 2nd full paragraph). Applicant argues that while Kakino’s binder dispersion or solution includes a surfactant, there is no teaching or suggestion that the surfactant is polymerized with the compound having an ethylenically unsaturated bond (Applicant’s remarks, pg. 11, 2nd full paragraph). 


Concerning Tuffile’s inclusion of boron and that a person of ordinary skill would not be led to use the method with a non-boron including powder (Applicant’s remarks, pg. 11, last paragraph). Applicant argues that considered in its’ entirety, Tuffile teaches a method which requires boron in order to achieve the stated purpose of increasing the boride phases of the metallic part and thus Tuffile teaches away from the claimed invention (Applicant’s remarks, pg. 12, 1st full paragraph). Applicant cites paragraphs [0014], [0028], and [0032] as supporting the concept that Tuffile requires the inclusion of a boride phase (Applicant’s remarks, pg. 12-13).
However, as noted in the previous Final Office Action, and in conjunction with MPEP § 2141.02 of considering the reference in its entirety, Tuffile supports the broader use of metal and supports the substitution of other metals into the disclosed method. Tuffile states that the method is related to making free-standing metallic materials (Tuffile, paragraph [0002]), and further notes that binder jetting has been used commercially with various metals including Type 316 stainless steel and Type 420 stainless steel (Tuffile, paragraph [0005]). The binder jetting method disclosed in Tuffile, which reads upon the instant claims, does not mention borides other than in the composition of the specific claimed embodiment. As Tuffile teaches making metal parts and there is nothing in the binder jetting method of making the part which is limited to the use of borides, a person of ordinary skill would envision using the method with other metals to form a free-standing metallic part. 
The use of patents as references is not limited to what the patentees describe as their

literature of the art, relevant for all they contain.”  A reference may be relied upon for all
that it would have reasonably suggested to one having ordinary skill the art,
including non-preferred embodiments, see MPEP § 2123.

With respect to the Double Patenting rejection, applicant states that the rejection would not be valid due to the deficiencies of Tuffile (Applicant’s remarks, pg. 14, 2nd full paragraph). 
However, the Double Patenting rejection is valid in view of Tuffile for the same reasons as with respect to the 103 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733